This opinion is subject to administrative correction before final disposition.




                               Before
                 GASTON, LAWRENCE, and STEWART
                      Appellate Military Judges

                        _________________________

                          UNITED STATES
                              Appellee

                                     v.

                     Malyah L. R. COLEMAN
                Aviation Boatswain’s Mate (Equipment)
                       Airman (E-3), U.S. Navy
                              Appellant

                             No. 202000117

                         Decided: 27 January 2021

    Appeal from the United States Navy-Marine Corps Trial Judiciary

                            Military Judges:
                      Chad C. Temple (arraignment)
                        Kimberly J. Kelly (trial)

 Sentence adjudged 22 January 2020 by a general court-martial con-
 vened at Naval Base Kitsap, Bremerton, Washington, consisting of a
 military judge sitting alone. Sentence in the Entry of Judgment: re-
 duction to E-1, confinement for six months, and a bad-conduct dis-
 charge.

                          For Appellant:
       Lieutenant Commander Jacqueline M. Leonard, JAGC, USN

                               For Appellee:
                            Brian K. Keller, Esq.

                        _________________________
                United States v. Coleman, NMCCA No. 202000117
                               Opinion of the Court

          This opinion does not serve as binding precedent under
                NMCCA Rule of Appellate Procedure 30.2(a).

                              _________________________

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. 1
   The findings and sentence are AFFIRMED.


                                     FOR THE COURT:




                                     RODGER A. DREW, JR.
                                     Clerk of Court




   1   Uniform Code of Military Justice arts. 59, 66, 10 U.S.C. §§ 859, 866.




                                            2